The appellant was convicted of the offense of assault with intent to murder upon one Ike Griffin.
As stated by his counsel in their brief filed on this appeal, there is only one question by exception reserved for our decision.
The witness Henry Stewart was allowed to testify, over defendant's objection, that about one hour before the difficulty, and about one mile away from its scene, he (Stewart) heard defendant say "he was going to shoot the s_____ of a b_____, that he was trying to impose on him," not naming the party later assaulted. This testimony we think admissible under the ruling in Moulton v. State, 19 Ala. App. 446,98 So. 709, and the authorities therein cited.
We find no prejudicial error, and the judgment is affirmed.
Affirmed.